___________

                              No. 95-2323
                              ___________


John Rust; Otha Hart; Jerry       *
Bussard; James Wichman,           *
                                  *
           Appellants,            *
                                  *
Leslie Bussard,                   *
                                  *
           Plaintiff,             *
                                  *
William Durand,                   *
                                  *
           Appellant,             *
                                  *
Gary Durand,                      *   Appeal from the United States
                                  *   District Court for the
           Plaintiff,             *   District of Nebraska.
                                  *
Robert Sams; Colin Allen; James   *         [UNPUBLISHED]
Harlow; Terrence Tager; Robert    *
Costello,                         *
                                  *
           Appellants,            *
                                  *
Roy Lyman, *
                                  *
           Plaintiff,             *
                                  *
     v.                           *
                                  *
Harold W. Clarke, Individually    *
and as Director of Nebraska       *
Department of Correctional        *
Services; Gary Grammer,           *
Individually and as Assistant     *
Director of Adult Institutions    *
for the Nebraska Department of    *
Correctional Services; Frank X.   *
Hopkins, Individually and as      *
Warden of the Nebraska State      *
Penitentiary; Robert Houston,     *
Individually and as Deputy        *
Warden of the Nebraska State      *
Penitentiary; Mark W. Rosenau,    *
Individually and as the           *
Protestant Chaplain and Head of   *
the Religion Department for the   *
State of Nebraska; Dean Naylor,   *
Individually and as the Major           *
for Custody Force for the               *
Nebraska State Penitentiary;            *
Mario Peart, Individually and           *
as Associate Warden/External            *
Operations for the Nebraska             *
State Penitentiary; Kathleen R.         *
Taylor, Individually and as             *
Food Service Director for the           *
Nebraska State Penitentiary;            *
Mike Kenney, Individually and           *
as Deputy Warden of the NE              *
State Penitentiary,                     *
                                        *
              Appellees.
                                    ___________

                     Submitted:     May 7, 1996

                           Filed:   May 10, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.

     John Rust and other prisoners at the Nebraska State Penitentiary
(NSP), practitioners of the Asatru religion, filed this 42 U.S.C. § 1983
(1994) action, alleging violations of the Religious Freedom Restoration Act
of 1993 (RFRA), 42 U.S.C. §§ 2000bb to 2000bb-4 (1994).    Following a bench
trial, the District Court entered judgment in favor of defendant prison
officials, and plaintiffs appeal.      Having thoroughly reviewed the record,
we agree with the District Court that defendants did not violate the RFRA.
Accordingly, we affirm the judgment of the District Court.      See 8th Cir.
R. 47B.




                                       -2-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-